COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN THE INTEREST OF K.R.C. AND
W.E.C., MINOR CHILDREN
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00161-CV

Appeal from the

112th Judicial District Court

of Crockett County, Texas 

(TC# 06-11-06-06296) 


O P I N I O N

	M.R.C. appeals from a judgment terminating her parental rights.  We affirm.
	M.R.C. is represented on appeal by court appointed counsel who has filed a brief in
accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44, 87 S. Ct. 1396,
1398-1400, 18 L. Ed. 2d 493 (1967).  Court appointed counsel has concluded that after a thorough
review of the record, M.R.C.'s appeal is frivolous and without merit.  In Anders, the Supreme
Court recognized that counsel, though appointed to represent the appellant in an appeal from a
criminal conviction, had no duty to pursue a frivolous matter on appeal.  Anders, 386 U.S. at 744,
87 S. Ct. at 1400.  Thus, counsel was permitted to withdraw after informing the court of his
conclusion and the effort made in arriving at that conclusion.  Id.
	The Texas Supreme Court has not address whether Anders applies to an appeal from a
termination of parental rights.  However, this Court, along with many of our sister courts of
appeals, has concluded that the procedures set forth in Anders are applicable when an appointed
attorney concludes that there are no non-frivolous issues to assert on appeal.  See Taylor v. Texas
Dept. of Protective and Regulatory Services, 160 S.W.3d 641, 646-47 (Tex.App.--Austin 2005,
pet. denied); In re D.E.S., 135 S.W.3d 326, 329 (Tex.App.--Houston [14th Dist.] 2004, no pet.);
In re K.D., 127 S.W.3d 66, 67 (Tex.App.--Houston [1st Dist.] 2003, no pet.); Porter v. Texas
Dept. of Protective and Regulator Services, 105 S.W.3d 52, 56 (Tex.App.-- Corpus Christi 2003,
no pet.); In re K.M., 98 S.W.3d 774, 777 (Tex.App.-- Fort Worth 2003, no pet.); In re E.L.Y., 69
S.W.3d 838, 841 (Tex.App.--Waco 2002, no pet.); In re K.S.M., 61 S.W.3d 632, 634 (Tex.App.--Tyler 2001, no pet.); In re A.W.T., 61 S.W.3d 87, 88 (Tex.App.--Amarillo 2001, no pet.) see also
In re J.B., 08-07-00300-CV, 2009 WL 283197 at *1 (Tex.App.--El Paso Feb. 5, 2009, no
pet.h.)(holding Anders is applicable in an appeal from a termination of parental rights where
court appointed counsel has determined that the appeal is frivolous).
	Court appointed counsel's brief meets the requirements of Anders by advancing
contentions which might arguably support the appeal.  See Anders, 386 U.S. at 744, 87 S. Ct. at
1400; High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978).  Counsel has established that she
provided M.R.C. with a copy of the Anders brief, notified M.R.C. of her right to file a pro se
brief, and explained how M.R.C. could obtain a copy of the appellate record.  M.R.C. has not
exercised her right to file a pro se brief.  Having thoroughly reviewed the record and counsel's
brief, we agree with counsel's assessment that the appeal is frivolous and without merit.  A
further discussion of the arguable grounds advanced in counsel's brief would add nothing to the
jurisprudence of the state.  The judgment is affirmed.

April 16, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.